Citation Nr: 0920411	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating greater than 
10 percent for left knee strain with patella bursitis.

2. Entitlement to an initial disability rating greater than 
10 percent for right knee strain with patella bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Veteran testified before the 
undersigned at a Travel Board hearing in St. Petersburg, 
Florida in October 2008.  A transcript of this hearing is 
associated with the claims folder.

This case was previously before the Board in November 2006, 
March 2008, and December 2008. The Board is satisfied that 
there has been substantial compliance with the remand 
directives and the Board may proceed with review. Stegall v. 
West, 11 Vet. App. 268 (1998).

In its June 2002 rating decision the RO granted service 
connection for bilateral knee disorders and assigned 
noncompensable disability ratings for each knee with an 
effective date of January 15, 2002, the day after the 
Veteran's discharge from service. The Veteran disagreed with 
the noncompensable disability rating assigned and in an 
August 2007 rating decision the RO increased the Veteran's 
disability rating for each knee from noncompensable to 10 
percent with an effective date of April 3, 2007, the date of 
a VA examination.  Subsequently, by rating decision dated in 
March 2009, the RO increased the Veteran's disability rating 
for each knee to 10 percent with an effective date of January 
15, 2002, the day after the Veteran's discharge from service.  

Thus, while the Veteran's claims for increased ratings for 
bilateral knee disorders both prior to and beginning April 3, 
2007 were previously before the Board in December 2008, 
because the Veteran has now been assigned 10 percent 
disability ratings for both knees from January 15, 2002, the 
day after the Veteran's discharge from service, the Board 
will review the Veteran's claim for an increased rating from 
the current effective date only.

Also, in December 2008 the Board remanded the issue of 
entitlement to an initial compensable disability rating for 
right ankle third degree sprain for the issuance of a 
statement of the case pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, the Veteran did not perfect a 
timely appeal of this issue.  Therefore, it is not before the 
Board at this time.  

As was noted in the December 2008 Board remand, in February 
2004 correspondence the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability.  This matter is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's left knee strain with patella bursitis is 
currently manifested by subjective complaints of pain and 
objective findings of some limitation of motion.

2.  The Veteran's right knee strain with patella bursitis is 
currently manifested by subjective complaints of pain and 
objective findings of some limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating disability 
greater than 10 percent for left knee strain with patella 
bursitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-5003 (2008).

2.  The criteria for an initial disability rating disability 
greater than 10 percent for right knee strain with patella 
bursitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected left and 
right knee disorders are more disabling than currently 
evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  At the time of the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's left and right knee disorders are currently 
rated as 10 percent disabling each pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5260-5003.  Pursuant to DC 
5003, degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

Relevant Evidence

A brief review of the history of this appeal is as follows.  
The Veteran's service treatment records show complaints of 
bilateral knee pain beginning February 1999.  Subsequently, 
in September 2000 the Veteran fell and injured both knees.  
The in-service assessment was bilateral patellofemoral 
syndrome. The Veteran submitted an original claim for service 
connection for bilateral knee disorders in March 2002.  

He was afforded a VA examination for his knees in June 2002.  
At the time of this examination the Veteran complained of 
increased pain, weakness, stiffness, swelling, giving way, 
locking, and fatigability to his knees.  He had no 
medications except over-the-counter non-steroidal anti-
inflammatory drugs (NSAIDs) and Tylenol.  He did have 
increased flare-ups with any activity and reported wearing 
braces on both knees.  At the time of this examination the 
Veteran was reportedly an office worker with limited lifting 
and walking ability.  He denied any surgery.

On physical examination there was no ligament weakness and 
both knees were stable.  He did reportedly have anterior 
patella tenderness to palpation bilaterally.  Range of motion 
testing revealed flexion to 145 degrees and extension to 0 
degrees with tenderness to flexion only bilaterally.  The 
diagnosis was bilateral knee strain with patella bursitis 
bilaterally.  

By rating decision dated in June 2002 the RO granted service 
connection for left and right knee strains with patella 
bursitis and assigned noncompensable disability ratings for 
each knee with an effective date of January 15, 2002, the day 
after the Veteran's discharge from service.  These 
noncompensable ratings were continued in a June 2003 rating 
decision and the Veteran disagreed with the noncompensable 
disability ratings initially assigned in July 2003.  

The Veteran was afforded a second VA examination for his 
knees in April 2007.  During this examination the Veteran 
denied any hospitalizations or surgeries for his knees.  He 
also denied needing an assistive aid for walking but stated 
that he was unable to stand for more than a few minutes and 
was unable to walk more than 1/4 of a mile.  This, however, was 
primarily due to the Veteran's service-connected back 
disorder.  The Veteran also denied giving way, instability, 
and dislocation or sublaxation.  Physical examination of the 
knees revealed repeated effusion, tenderness, and painful 
movement.  There was no Osgood-Schlatters disease, 
crepitation, masses behind the knees, clicks or snaps, 
grinding, or instability.  There was patellar abnormality 
resulting in subpatellar tenderness.  There was no meniscus 
abnormality, other tendon or bursa abnormality, or any other 
knee abnormality.  

Range of motion testing of the right knee revealed flexion 
from 0 to 135 degrees with pain beginning at 130 degrees and 
ending at 135 degrees.  Passive range of motion was from 0 to 
140 degrees with pain beginning at 130 degrees and ending at 
140 degrees.  There was no additional limitation of motion on 
repetitive use.  Range of motion testing of the left knee 
revealed flexion from 0 to 125 degrees with pain beginning at 
120 degrees and ending at 125 degrees.  Passive range of 
motion was from 0 to 130 degrees with pain beginning at 120 
degrees and ending at 130 degrees.  There was no additional 
limitation of motion on repetitive use.      

The examiner noted a June 2002 X-ray report which revealed 
normal bilateral knees.  The diagnosis was knee sprain, 
bilateral with significant effects on the Veteran's work.  
The Veteran notably experienced limited standing/walking but 
the examiner attributed 80 percent of this limitation to the 
Veteran's service-connected back disorder.  

In an August 2007 rating decision the RO increased the 
Veteran's disability rating for each knee from noncompensable 
to 10 percent with an effective date of April 3, 2007, the 
date of the second VA examination.  

Pursuant to the Board remand, the Veteran was afforded a 
third VA examination in March 2009.  At that time the Veteran 
denied a history of hospitalization or surgery.  The Veteran 
reported giving way, pain, stiffness, and tenderness.  He 
denied deformity, instability, weakness, incoordination, 
dislocation or sublaxation, and locking episodes.  

Physical examination of the knees revealed repeated effusion, 
tenderness, painful movement, and clicks or snaps.  There was 
no Osgood-Schlatters disease, crepitation, masses behind the 
knees, grinding, or instability.  There was patellar 
abnormality resulting in subpatellar tenderness.  There was 
no meniscus abnormality, other tendon or bursa abnormality, 
or any other knee abnormality.  

Range of motion testing of the right knee revealed flexion 
from 0 to 120 degrees with no objective evidence of pain on 
the right side.  Range of motion testing of the left knee 
revealed flexion from 0 to 130 degrees with no objective 
evidence of pain on the left side.  The examiner noted that 
there was objective evidence of pain following repetitive 
motion but no additional limitations after three repetitions 
of range of motion.  The examiner also noted that there was 
no joint ankylosis.  The report showed normal June 2002 X-ray 
findings of the knees and the diagnosis was bilateral knee 
strain. 

At the time of the March 2009 VA examination the Veteran 
indicated that he was not currently employed and had been 
unemployed for the past one to two years.        

Subsequently, by rating decision dated in March 2009, the RO 
increased the Veteran's disability rating for each knee to 10 
percent with an effective date of January 15, 2002, the day 
after the Veteran's discharge from service.  

Also of record are VA outpatient treatment reports dated 
through September 2006 and VA Vocational Rehabilitation 
records dated through February 2009.  These records show that 
the Veteran underwent training as a dental assistant from 
2005 to 2006.  After this training the Veteran worked as a 
dental assistant from September 2006 through February 2008 
but had to stop working due to the stress that the job placed 
on his back and neck.  In August 2008 the Veteran requested 
additional training so that he may become a dental hygienist.

Analysis

In light of the foregoing, the Board finds no medical 
evidence of record to support assignment of a disability 
rating greater than 10 percent under DC 5003-5260 for the 
Veteran's service-connected bilateral knee disorders.  The 
Veteran's loss of flexion to 120 degrees (right knee in March 
2009) and 120 degree (left knee in April 2007) due to 
complaints of pain does not constitute a rating higher than 
10 percent under DC 5260.  Furthermore, the Veteran's full 
extension of 0 degrees for both knees does not constitute 
compensable limitation of motion under DC 5261.  Thus, a 10 
percent evaluation is the highest schedular rating the 
Veteran could possibly receive for degenerative arthritis of 
each knee, based on motion.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5257 (recurrent sublaxation or lateral 
instability), and 5258 (dislocated semilunar cartilage).  
There is no current evidence of ankylosis of the knee, 
recurrent sublaxation, lateral instability, or dislocated 
semilunar cartilage with frequent episodes of "locking," 
and effusion into the joint.  In fact, the medical evidence 
of record, as summarized in pertinent part above, is 
consistently negative for symptoms such as instability and 
locking.  Finally, while the Veteran claims that his knees 
have been "giving out" on him since 2002, all three VA 
examination reports were negative for instability.  Thus, 
DC's 5256, 5257, and 5258 are not for application.  

Notwithstanding, VA regulations set forth at 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 provide for consideration of a 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  A higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca, 8 Vet. App. at 206.  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The June 2002, 
April 2007, and March 2009 VA examination reports showed 
nearly normal range of motion.  Moreover, although the March 
2009 VA examiner reported objective evidence of pain 
following repetitive motion the examiner also noted that 
there were no additional limitations after three repetitions 
of range motion.  Furthermore, the Board finds that the 
Veteran's pain is already reflected in the currently assigned 
10 percent ratings for each knee.  The Board acknowledges the 
Veteran's complaints of pain in his knees, aggravated by use.  
However, in the absence of any accompanying clinical findings 
supporting functional loss, the Board finds that the 
currently assigned 10 percent ratings adequately reflect the 
level of disability in the Veteran's knees, and there is no 
basis for a higher schedular rating based on pain or loss of 
function.  

At the March 2009 VA examination, the Veteran reported that 
he was not currently employed and had been unemployed for the 
past one to two years.  The Veteran's Vocational 
Rehabilitation records show that the Veteran stopped working 
as a dental assistant in February 2008 because of his 
service-connected disabilities, which, in addition to the 
bilateral knee disabilities considered here, include 
lumbosacral strain, cervical strain and right ankle sprain.  
Those records show that the Veteran is pursuing additional 
training as a dental hygienist.  

As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the Veteran's service-
connected knee disabilities.  The competent medical evidence 
of record shows that his knee disabilities are primarily 
manifested by pain, tenderness and limitation of motion.  
Many of the applicable diagnostic codes used to rate the 
Veteran's disabilities provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  


Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claims were 
awarded with effective dates of January 15, 2002, the day 
after his discharge from service, and noncompensable percent 
ratings were assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument presented at the hearing.  He received 
several VA examinations that addressed the impact of his 
disability on daily life and the required measurements 
necessary to properly assess whether a higher disability 
rating was warranted were taken during those examinations.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
after his discharge from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

An initial disability rating greater than 10 percent for left 
knee strain with patella bursitis is denied.

An initial disability rating greater than 10 percent for 
right knee strain with patella bursitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


